DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 3/4/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 in the reply filed on 3/4/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1.                   Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation “at least about twice”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe the relative degree to which the thickness is about twice as large. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim 

2.                   Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 recites the limitation “at least about 30 nm”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how close to about 30 nm is meant. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

3.                   Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites the limitation “about 30 nm”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe the . The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4.                   Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites the limitation “about 8 atomic percent to about 13 atomic percent”. The term "about" is a relative term  almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how closely controlled the atomic percentage is. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-12, and 14-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., US Patent 9,754,946 B1.
a.	Regarding claim 1, Yang et al., shows an integrated assembly, comprising: digit lines extending along a first direction; each of the digit lines having a metal-containing region having a first vertical thickness; void regions adjacent the digit lines and spaced from the digit lines by insulative spacers; the 

    PNG
    media_image1.png
    853
    540
    media_image1.png
    Greyscale


 b.	Regarding claim 4, Yang et al., shows the integrated assembly of claim 1 comprising active-region-pillars extending upwardly from a base; each of the active-region-pillars having a pair of storage-element-contact-regions, and having a digit-line-contact-region between the storage-element-contact-regions; the digit lines being coupled with the digit-line-contact-regions, and the conductive regions being coupled with the storage-element-contact-regions. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
c.	Regarding claim 5, Yang et al., shows the integrated assembly of claim 4 wherein the metal-containing regions of the digit lines are coupled to the digit-line-contact-regions through conductively-doped semiconductor material. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
Regarding claim 6, Yang et al., shows the integrated assembly of claim 5 wherein the conductively-doped semiconductor material comprises conductively-doped silicon. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
e.	Regarding claim 7, Yang et al., shows the integrated assembly of claim 1 wherein the storage-elements are capacitors. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
f.	Regarding claim 8, Yang et al., shows an integrated assembly, comprising: a memory array; digit lines extending along a first direction through the memory array; insulative spacers along sidewalls of the digit lines; the insulative spacers extending continuously along the digit lines through the memory array; conductive regions laterally spaced from the digit lines by intervening regions; the conductive regions being configured as segments spaced apart from one another along the first direction; the intervening regions including regions of the insulative spacers and including void regions adjacent the regions of the insulative spacers; the void regions being configured as void-region-segments which are spaced apart from one another along the first direction by insulative structures; and storage-elements associated with the conductive regions. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
g.	Regarding claim 9, Yang et al., shows the integrated assembly of claim 8 comprising pillars of insulative material extending upwardly through the void-region-segments and subdividing each of said void-region-segments into void-region-pairs. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
h.	Regarding claim 10, Yang et al., shows the integrated assembly of claim 9 wherein the insulative material of the pillars comprises a low-k composition. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
i.	Regarding claim 11, Yang et al., shows the integrated assembly of claim 9 wherein the insulative material of the pillars comprises porous silicon dioxide. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
Regarding claim 12, Yang et al., shows the integrated assembly of claim 9 wherein the insulative material of the pillars comprises carbon-doped silicon dioxide. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
l.	Regarding claim 14, Yang et al., shows the integrated assembly of claim 8 wherein the insulative structures are configured as bars which extend along a second direction orthogonal to the first direction, and wherein said bars have regions between the spaced-apart conductive regions. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
m.	Regarding claim 15, Yang et al., shows the integrated assembly of claim 8 wherein the insulative structures comprise silicon nitride. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
(124)    Referring to FIGS. 7A-C, sacrificial material 30 (not shown) has been removed from between the conductor material 32 that extends elevationally to node location 18 and each of conductive lines 23, 24 while conductor material line 34 is crossing elevationally over conductive lines 23, 24. This forms a void space 35 laterally between the conductor material 32 that is extending elevationally to node location 18 and each of conductive lines 23, 24 in the depicted vertical cross-section. Such removing of the sacrificial material may occur by any suitable technique, for example wet isotropic etching of sacrificial material 30 (not shown) selectively relative to other exposed materials. In this document, a selective etch or removal is an etch or removal where one material is removed relative to another stated material or materials at a rate of at least 2.0:1. As shown, individual void spaces 35 are elevationally covered by conductor material 32 and open along their respective transverse opposing elevational ends/edges (FIG. 7A). An example wet isotropic etching chemistry for etching silicon dioxide (e.g., sacrificial material 30) selectively relative to polysilicon (e.g., conductor material 32) and silicon nitride (e.g., materials 26 and 28) is dilute aqueous HF (100:1 by volume H.sub.2O to HF). 
	
n.	Regarding claim 16, Yang et al., shows the integrated assembly of claim 8 wherein the insulative spacers are first insulative spacers, and wherein the intervening regions include regions of the 
(124)    Referring to FIGS. 7A-C, sacrificial material 30 (not shown) has been removed from between the conductor material 32 that extends elevationally to node location 18 and each of conductive lines 23, 24 while conductor material line 34 is crossing elevationally over conductive lines 23, 24. This forms a void space 35 laterally between the conductor material 32 that is extending elevationally to node location 18 and each of conductive lines 23, 24 in the depicted vertical cross-section. Such removing of the sacrificial material may occur by any suitable technique, for example wet isotropic etching of sacrificial material 30 (not shown) selectively relative to other exposed materials. In this document, a selective etch or removal is an etch or removal where one material is removed relative to another stated material or materials at a rate of at least 2.0:1. As shown, individual void spaces 35 are elevationally covered by conductor material 32 and open along their respective transverse opposing elevational ends/edges (FIG. 7A). An example wet isotropic etching chemistry for etching silicon dioxide (e.g	., sacrificial material 30) selectively relative to polysilicon (e.g., conductor material 32) and silicon nitride (e.g., materials 26 and 28) is dilute aqueous HF (100:1 by volume H.sub.2O to HF). 

o.	Regarding claim 17, Yang et al., shows the integrated assembly of claim 16 wherein the first and second insulative spacers comprise a same composition as one another. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
(124)    Referring to FIGS. 7A-C, sacrificial material 30 (not shown) has been removed from between the conductor material 32 that extends elevationally to node location 18 and each of conductive lines 23, 24 while conductor material line 34 is crossing elevationally over conductive lines 23, 24. This forms a void space 35 laterally between the conductor material 32 that is extending elevationally to node location 18 and each of conductive lines 23, 24 in the depicted vertical cross-section. 

p.	Regarding claim 18, Yang et al., shows the integrated assembly of claim 16 wherein the first and second insulative spacers comprise silicon nitride. 
(124)    Referring to FIGS. 7A-C, sacrificial material 30 (not shown) has been removed from between the conductor material 32 that extends elevationally to node location 18 and each of conductive lines 23, 24 while conductor material line 34 is crossing elevationally over conductive lines 23, 24. This forms a void space 35 laterally between the conductor material 32 that is extending elevationally to node location 18 and each of conductive lines 23, 24 in the depicted vertical cross-section. Such removing of the sacrificial material may occur by any suitable technique, for example wet isotropic etching of sacrificial material 30 (not shown) selectively relative to other exposed materials. In this document, a selective etch or removal is an etch or removal where one material is removed relative to another stated material or materials at a rate of at least 2.0:1. As shown, individual void spaces 35 are elevationally covered by conductor material 32 and open along their respective transverse opposing elevational ends/edges (FIG. 7A). An example wet isotropic etching chemistry for etching silicon dioxide (e.g., sacrificial material 30) selectively relative to polysilicon (e.g., conductor material 32) and silicon nitride (e.g., materials 26 and 28) is dilute aqueous HF (100:1 by volume H.sub.2O to HF). 

Regarding claim 19, Yang et al., shows the integrated assembly of claim 16 wherein the first and second insulative spacers comprise different compositions relative to one another. 
(124)    Referring to FIGS. 7A-C, sacrificial material 30 (not shown) has been removed from between the conductor material 32 that extends elevationally to node location 18 and each of conductive lines 23, 24 while conductor material line 34 is crossing elevationally over conductive lines 23, 24. This forms a void space 35 laterally between the conductor material 32 that is extending elevationally to node location 18 and each of conductive lines 23, 24 in the depicted vertical cross-section. Such removing of the sacrificial material may occur by any suitable technique, for example wet isotropic etching of sacrificial material 30 (not shown) selectively relative to other exposed materials. In this document, a selective etch or removal is an etch or removal where one material is removed relative to another stated material or materials at a rate of at least 2.0:1. As shown, individual void spaces 35 are elevationally covered by conductor material 32 and open along their respective transverse opposing elevational ends/edges (FIG. 7A). An example wet isotropic etching chemistry for etching silicon dioxide (e.g., sacrificial material 30) selectively relative to polysilicon (e.g., conductor material 32) and silicon nitride (e.g., materials 26 and 28) is dilute aqueous HF (100:1 by volume H.sub.2O to HF). 

r.	Regarding claim 20, Yang et al., shows the integrated assembly of claim 16 wherein the intervening regions include regions of third insulative spacers; and wherein the third insulative spacers are between the second insulative spacers and the conductive regions. (Fig. 14B; Column 5, line 10-Column 10, Line 13).

    PNG
    media_image2.png
    672
    409
    media_image2.png
    Greyscale

s.	Regarding claim 21, Yang et al., shows the integrated assembly of claim 20 wherein at least one of the first, second and third insulative spacers comprises a same composition as another of the first, second and third insulative spacers. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
Regarding claim 22, Yang et al., shows the integrated assembly of claim 21 wherein the first, second and third insulative spacers comprise silicon nitride. (Fig. 14B; Column 5, line 10-Column 10, Line 13)
u.	Regarding claim 23, Yang et al., shows the integrated assembly of claim 20 wherein at least one of the first, second and third insulative spacers comprises a different composition relative to another of the first, second and third insulative spacers. (Fig. 14B; Column 5, line 10-Column 10, Line 13)

    PNG
    media_image2.png
    672
    409
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2,3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US Patent 9,754,946 B1.
a.	Regarding claim 2 and 3, Yang et al., shows the integrated assembly as in claim 1, above.

	Yang et al., does not explicitly show wherein the digit lines extend to a first height, and wherein the void regions extend to a second height which is at least about 30 nm above the first height and for claim 3, wherein the first vertical thickness is less than or equal to about 30 nm.
However height and vertical thickness would have been obvious to one of  ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation or routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since Yang et al., teaches the following:(119)    Example thicknesses for materials 28 and 30 are 30 Angstroms and 50 Angstroms, respectively. In this document, "thickness" by itself (no preceding directional adjective) is defined as the mean straight-line distance through a given material or region perpendicularly from a closest surface of an immediately adjacent material of different composition or of an immediately adjacent region. Additionally, the various materials or regions described herein may be of substantially constant thickness or of variable thicknesses. If of variable thickness, thickness refers to average thickness unless otherwise indicated, and such material or region will have some minimum thickness and some maximum thickness due to the thickness being variable. The combination can be met with a reasonable expectation for success since the reference states the thickness is variable.

b.	Regarding claim 13, Yang et al., shows the integrated assembly as in claim 12, above.

	Yang et al., does not explicitly show the integrated assembly of claim 12 wherein the carbon is present in the carbon-doped silicon dioxide to a concentration within a range of from about 8 atomic percent to about 13 atomic percent.
However percentage of carbon would have been obvious to one of  ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation or routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since Yang et al., teaches the following (133)    Another example method of forming an elevationally extending conductor laterally between a pair of conductive lines is next described with references to FIGS. 104.1A-108D (using a series of numerals in the 100's to identify the Figures) with respect to an alternate embodiment substrate 10a. Like numerals from the above-described embodiments have been used where appropriate, with some construction differences being indicated with the suffix "a" or with different numerals. To assist the reader, common consecutive numerical sequences have been used in the figures and descriptions with respect to all embodiments after the first-described embodiments of FIGS. 1A-14E with respect to substrate 10. Specifically, a last Arabic numeral immediately-preceding a decimal point, if any, corresponds in processing sequence to the first-described embodiments. For example, a FIG. 106 and a FIG. 206 correspond to the same processing sequence shown by FIG. 6, and correspond to each other, as the last numeral in each before any decimal point is the numeral 6. Decimal points with Arabic numerals thereafter are used to designate alternate and sequential processing that does not correspond to processing shown in the first-described embodiments. For example, FIGS. 206.1, 206.2, 206.3, etc. sequentially occur after the processing depicted by FIG. 206 yet do not correspond to processing shown by FIG. 6 or thereafter before FIG. 7 in the first-described embodiments. Accordingly, FIGS. 104.1A and 104.1B show processing immediately subsequent to the processing shown by FIGS. 4A and 4B in the first-described embodiments. Accordingly, sacrificial material 30 has been formed over sidewalls of the pair of conductive lines 23, 24 and then materials 21, 28, and 30 have been etched to be substantially removed from horizontal surfaces. Alternately as explained with respect to additional embodiments below, sacrificial material 30 may be deposited yet not etched to be substantially removed from horizontal surfaces, or sacrificial material 30 may not be at all deposited at this point in some of the alternate embodiment processes. Regardless, FIGS. 104.1A and 104.1B show a first sacrificial material 62 having been formed over substrate 12. In one embodiment, sacrificial material 30 may be considered as second sacrificial material that has been formed over sidewalls of the pair of conductive lines 23, 24 in at least one vertical cross-section, and regardless of when such is formed. Reference to "first" and "second" with respect to different components or materials herein is only for convenience of description in referring to different components, different materials, and/or to same materials or components formed at different times. Accordingly and unless otherwise indicated, "first" and "second" may be interchanged independent of relative position within the finished circuit construction and independent of sequence in fabrication. First sacrificial material 62 may be inorganic, for example comprising one of silicon dioxide or silicon nitride. Alternately, such may be organic, for example comprising or consisting essentially of carbon with one or more inorganic antireflective materials. In one embodiment, first sacrificial material 62 is predominantly carbon (i.e. at least 75 atomic % carbon). One such example is a stack, from bottom-up, comprising an organic underlayer (900 Angstroms), elemental carbon (900 Angstroms), inorganic silicon-rich antireflective coating (150 Angstroms), organic underlayer (800 Angstroms), and inorganic antireflective coating (200 Angstroms).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812